[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 06-15161                   April 30, 2008
                                                           THOMAS K. KAHN
                                                                CLERK
                  D. C. Docket No. 04-00014 CV-5-SPM

DAVID BEVERLY,

                                                Petitioner-Appellant,


                                  versus


JACK SAPP, Warden,
BILL MCCOLLUM, The Attorney General for
the State of Florida,
AKR FLORIDA PAROLE COMMISSION,

                                                Respondents-Appellees.



                Appeal from the United States District Court
                    for the Northern District of Florida


                             (April 30, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      Petitioner David Beverly appeals the district court’s order denying him

habeas relief under 28 U.S.C. § 2254.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that we must vacate the district court’s

order and remand this case for further proceedings.

      In Gagnon v. Scarpelli, 411 U.S. 778, 790, 935 S. Ct. 1756 (1973), the

Supreme Court stated that “counsel should be provided in cases where, after being

informed of his right to request counsel, the probationer or parolee makes such a

request based on a timely and colorable claim (i) that he has not committed the

alleged violation of the conditions upon which he is at liberty. . . .” The record

here demonstrates that Beverly’s request for the appointment of counsel was

timely; however, neither the hearing officer nor the district court addressed the

colorability of Beverly’s claim that he did not commit the alleged violations of the

conditions upon which he was at liberty. Consequently, we are unable to

adequately review Beverly’s claim as a result of the incomplete record.

Accordingly, we vacate the district court’s order and remand this case for further

proceedings consistent with this opinion.

      VACATED and REMANDED.




                                          2